Citation Nr: 9900726	
Decision Date: 01/13/99    Archive Date: 01/22/99

DOCKET NO.  96-40 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

To be clarified.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


REMAND

The veteran served on active duty from June 1959 to December 
1978.

The manner in which this case was developed for review by the 
Board warrants some discussion.  However, the Board initially 
notes that, by a July 1998 decision, the RO granted service 
connection for emphysema.  Therefore, whether such an issue 
was developed for appellate review or not, this claim of 
service connection has been rendered moot by the ROs grant 
of service connection.  

An appeal to the Board is initiated by filing a notice of 
disagreement (NOD).  38 U.S.C.A. § 7105(a) (West 1991); 
38 C.F.R. §§ 20.200, 20.201 (1998).  Then, after a statement 
of the case (SOC) is issued, the appeal is completed by 
filing a substantive appeal.  38 U.S.C.A. § 7105(a) (West 
1991); 38 C.F.R. §§ 20.200, 20.202 (1998).  A substantive 
appeal can be set forth on a VA Form 9, Appeal to Board of 
Veterans Appeals, or in correspondence specifically 
identifying the issues appealed and setting out specific 
arguments relating to alleged errors of fact or law made by 
the agency of original jurisdiction (AOJ).  38 U.S.C.A. 
§ 7105(d) (West 1991); 38 C.F.R. § 20.202 (1998).  To be 
considered timely, the substantive appeal must be filed 
within 60 days from the date that the AOJ mails the SOC to 
the veteran, within the remainder of the one-year period from 
the date of mailing of the notification of the determination 
being appealed, or within the extended time limits prescribed 
pursuant to a timely filed request for extension of time.  
38 C.F.R. §§ 20.302(b), 20.303 (1998).  If the veteran fails 
to file a substantive appeal in a timely manner, and fails to 
timely request an extension of time, he is statutorily 
barred from appealing the RO decision.  Roy v. Brown, 5 
Vet.App. 554, 556 (1993).  See also YT v. Brown, 9 Vet.App. 
195 (1996); Cuevas v. Principi, 3 Vet.App. 542, 546 (1992).  
Cf.  Rowell v. Principi, 4 Vet.App. 9 (1993).

The above recitation of the requirements that must be met in 
order to perfect an appeal is relevant to this case for 
several reasons.  In the present case, the RO denied service 
connection for hypertension and denied increased ratings for 
tendinitis for both elbows in August 1995.  Notice of this 
denial was sent to the veteran on August 23, 1995.  The 
veteran thereafter filed a timely NOD in March 1996 as to 
both the service connection and increased rating issues.  By 
this same document, he also claimed service connection for 
hearing loss and emphysema.  (As noted above, service 
connection for emphysema was subsequently granted and 
therefore is not a matter to be addressed.)  The RO denied 
service connection for hearing loss in April 1996 and sent 
the veteran notice of the denial on April 24, 1996.  A SOC as 
to the hypertension and tendinitis issues was issued the same 
day.  A NOD with the April 1996 rating decision was received 
in June 1996 and the RO issued a SOC that addressed the 
hearing loss issue on July 2, 1996.  

Given the sequence of events described above, the question is 
raised as to whether the veteran perfected an appeal after 
issuance of either the April or July 1996 SOCs.  The June 
1996 NOD came after the April 1996 SOC, but the veteran 
indicated that this June 1996 NOD was not an appeal.  In 
fact, he expressly indicated that he could not file a 
substantive appeal until an earlier request for a copy of his 
claims folder was satisfied.  (The Board also notes that the 
veteran asked for an extension of time in a May 1996 
statement, the RO did not act favorably on this request.)  
Additionally, although a VA Form 9 was received on August 30, 
1996, this form did not include argument as to hypertension, 
hearing loss or tendinitis.  See 38 C.F.R. § 20.202 (1998) (a 
substantive appeal must set forth specific allegation of 
error of fact or law).  In short, it does not appear from the 
record that the veteran filed a timely appeal following 
either the April 1996 or July 1996 SOC as to hypertension, 
hearing loss, or tendinitis.  Despite the subsequent filing 
of numerous statements by the veteran, none appears to have 
included allegations of error sufficient to constitute an 
appeal until the veteran presented testimony in May 1998, 
which was well beyond the time period for appealing either 
the August 1995 or April 1996 rating decisions.  Since this 
is the first time such questions regarding timeliness of 
appeal have been raised, a remand is required to satisfy 
procedural requirements.  

The United States Court of Veterans Appeals (Court) has held 
that, when the Board addresses in its decision a question 
that has not yet been addressed by the agency of original 
jurisdiction (AOJ), the Board must consider whether the 
veteran has been given adequate notice of the need to submit 
evidence or argument on the question, whether he has been 
given an adequate opportunity to actually submit such 
evidence and argument, and whether the SOC provided to the 
veteran fulfills the regulatory requirements.  See 38 C.F.R. 
§ 19.29 (1998).  If not, the matter must be remanded to the 
AOJ to avoid prejudice to the veteran.  Bernard v. Brown, 
4 Vet.App. 384, 393 (1993).

Since the veteran has not yet been afforded an opportunity to 
present argument and/or evidence on the questions of 
timeliness and adequacy of appeal, and because he has not 
been provided a SOC or supplemental SOC (SSOC) with respect 
to these issues, the Board will remand this matter to the RO 
to avoid the possibility of prejudice.  38 C.F.R. § 19.9 
(1998).

Additionally, the Board notes that in May 1996 the veteran 
filed with the RO a statement in which he requested at 
personal hearing before the AOJ.  Thereafter, in the August 
1996 VA Form 9, he requested a personal hearing at a local VA 
office before the Board.  Subsequently, in response to the 
ROs September 1996 letter requesting that he clarify his 
personal hearing request, the veteran filed an October 1997 
statement in which he requested a videoconference before a 
member of the Board.  Yet, in an April 1998 VA Form 1-9, the 
veteran requested a personal hearing before a local hearing 
officer.  Finally, in May 1998, the veteran was scheduled for 
and attended a personal hearing before a local hearing 
officer.  However, the record does not show that the veteran 
ever withdrew his prior requests for a hearing before a 
member of the Board.  Accordingly, on remand, the veteran 
must be contacted and asked if he still desires such a 
hearing.

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The veteran should be contacted and 
notified of his right to submit further 
evidence, argument, and/or comment with 
regard to the question of timeliness or 
adequacy of appeal. 

2.  Thereafter, adjudicatory action 
should be taken on the basis of the 
entire record.  If any benefit sought is 
not granted, a supplemental statement of 
the case should be issued.  The 
supplemental statement of the case 
should, among other things, contain a 
summary of the pertinent facts and a 
summary of the laws and regulations 
applicable to the proper filing of 
appeals, with appropriate citations 
(including 38 C.F.R. §§ 19.32, 19.34, 
20.200, 20.202, 20.203, 20.302).  See 
38 C.F.R. §§ 19.29, 19.31 (1998).

3.  The RO should ascertain whether the 
veteran continues to desire a hearing 
before a member of the Board.  If the 
veteran indicates that he desires such a 
hearing to be held at the RO or by 
videoconference from the RO, arrangements 
should be made for the veteran to appear.  
If the veteran does not appear, or no 
longer desires a hearing, this fact 
should be clearly annotated in the 
record.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, and appear at any requested hearing, the claims folder 
should be returned to this Board for further appellate 
review, if in order.  No action is required of the veteran 
until he receives further notice.  The purpose of the remand 
is to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
